DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 6-8, 10, 12, 20, 23, 26, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Kim US 2016/0178874 herein referred to as Kim in view of Chou US 2017/0023764 herein referred to as Chou.
Regarding claim 1, Kim discloses an imaging lens assembly (see at least Fig 1-3, Par 11, lens assembly), comprising: a barrel (10); and a lens element set (40) disposed in the barrel and having an optical axis (see at least Fig 1, optical axis direction Z), the lens element set comprising an object-side lens element (40a) and an image-side lens element (40n), wherein the object-side lens element has an outer diameter surface and an optical effective portion (see at least Fig 2, 40a), and comprises: a conical-aligning surface (40a3) located on an image-side surface of the object-side lens element and for coaxially aligning and connecting the image-side lens element (see at least Fig 2, lens 40a through 40cn are coaxially aligned with respect to hole 15 and the optical axis); wherein a minimum radial distance between (see at least Par 68, thickness of the lenses 40 are equal to or less than 0.2 mm), and the following condition is satisfied: 0.03 mm < L1 < 0.28 (see at least Par 68, Par 68 demonstrates a range of less than or equal to 0.2 mm for the entire thickness of the lens set 40 and the ribs within. The ribs have been interpreted to mean the protruding portions of each lens within of lens set 40. This has been interpreted to include the claimed range of 0.03 mm < L1 < 0.28).
Kim does not explicitly disclose that the barrel is plastic.
However, in a similar lens barrel endevear, Chou teaches that the barrel is plastic (see at least Par 28, plastic lens barrel 110).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the lens assembly teachings of Kim with a lens barrel as modified by Chou for the purpose of enhancing the assembling stability of a lens assembly (Chou, Par 31).
	Regarding claim 2, Kim discloses wherein the object-side lens element further comprises an image-side receiving surface (see at least Fig 2, surface above 40b), the image-side lens element comprises an object-side receiving surface (40b), wherein the image-side receiving surface is connected with the object-side receiving surface (40b), the image-side receiving surface is farther from the optical effective portion than the conical-aligning surface is from the optical effective portion (see at least Fig 3, 40b is farther from the optical axis than 40a). 
	Regarding claim 3, Kim discloses wherein the object-side lens element further comprises: a parting line having an annular step mark surrounding the optical effective (see at least Fig 2, the gap between 40a and 40b1 contains a raised step on the image side surface of 40a), wherein the parting line is located between the outer diameter surface and the image-side receiving surface (see at least Fig 2, the gap between 40a and 40b1 contains a raised step on the image side surface of 40a).
	Regarding claim 4, Kim discloses wherein the object-side lens element further comprises: an annular recess structure located between the outer diameter surface and the conical-aligning surface (see at least Fig 2, the gap between 40a and 40b1 contains a raised step on the image side surface of 40a), wherein a recess depth of the annular recess structure parallel to the optical axis is s1, and the following condition is satisfied: s1 < 0.015 mm (see at least Par 68, Par 68 demonstrates a range of less than or equal to 0.2 mm for the entire thickness of the lens set 40. This has been interpreted to include the claimed range of less than 0.0015 mm). 
	Regarding claim 6, Kim discloses wherein the object-side lens element further comprises an annular recess structure located between the outer diameter surface and the conical-aligning surface (40a2); and the image-side lens element further comprises a first recess structure facing the annular recess structure (40b2); wherein a recess depth of the annular recess structure parallel to the optical axis is s1 (see at least Fig 2, 40a2 and 40b2 form a gap as 40a2 curves and away from 40b2), a recess depth of the first recess structure parallel to the optical axis is s2 (see at least Fig 2, 40a2 and 40b2 form a gap as 40a2 curves and away from 40b2). 
Kim does not explicitly disclose the following condition is satisfied: s1 < s2.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention was made to have the above cited limitation, since it In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
Regarding claim 7, Kim discloses wherein the minimum radial distance between the position of the minimum diameter of the conical-aligning surface and the outer diameter surface is L1, and the following condition is satisfied: 0.03 mm < L1 < 0.23 mm (see at least Par 68, Par 68 demonstrates a range of less than or equal to 0.2 mm for the entire thickness of the lens set 40 and the ribs within. The ribs have been interpreted to mean the protruding portions of each lens within of lens set 40. This has been interpreted to include the claimed range of 0.03 mm < L1 < 0.23). 
Regarding claim 8, Kim discloses wherein a minimum radial distance between the position of the minimum diameter of the conical-aligning surface and the optical effective portion is L0, and the following condition is satisfied: 0.2 mm < L0 (see at least Par 68, Par 68 demonstrates a range of less than or equal to 0.2 mm for the entire thickness of the lens set 40 and the ribs within. The ribs have been interpreted to mean the protruding portions of each lens within of lens set 40. This has been interpreted to include the claimed range of 0.2 mm < L0). 
Regarding claim 10, Kim discloses wherein the lens element set comprises at least four lens elements (40a, 40b, 40c, 40n), the at least four elements comprise the object-side lens element and the image-side lens element (see at least Fig 2), wherein a lens element of the at least four lens elements closest to an image end has a thickness (see at least Fig 2, Par 68), the thickness changes from small to large and (see at least Fig 2, Par 68).
Regarding claim 12, Kim discloses wherein the recess depth of the annular recess structure parallel to the optical axis is s1 (see at least Fig 2, 40a2), the recess depth of the first recess structure parallel to the optical axis is s2 (see at least Fig 2, 40b2).
Kim does not explicitly disclose the following condition is satisfied: s1 < s2.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention was made to have the above cited limitation, since it has been heled that a mere change in shape of an element is generally recognized as being within the level of ordinary skill in the art when the change in shape is not significant to the function of the combination, In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
Regarding claim 20, Kim discloses wherein the object-side lens element further comprises an annular recess structure located between the outer diameter surface and the conical-aligning surface (40a2); and the image-side lens element further comprises a first recess structure facing the annular recess structure (40b2); wherein a recess depth of the annular recess structure parallel to the optical axis is s1 (see at least Fig 2, 40a2 and 40b2 form a gap as 40a2 curves and away from 40b2), a recess depth of the first recess structure parallel to the optical axis is s2 (see at least Fig 2, 40a2 and 40b2 form a gap as 40a2 curves and away from 40b2). 
Kim does not explicitly disclose the following condition is satisfied: s1 < s2.
In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
Regarding claim 23, Kim discloses wherein the lens element set comprises at least four lens elements (40a, 40b, 40c, 40n), the at least four elements comprise the object-side lens element and the image-side lens element (see at least Fig 2), wherein a lens element of the at least four lens elements closest to an image end has a thickness (see at least Fig 2, Par 68), the thickness changes from small to large and then to small at a center of the lens element to an edge of the lens element (see at least Fig 2, Par 68).
Regarding claim 26, Kim discloses a camera module (see at least Par 27, camera module), comprising: the imaging lens assembly (see at least Fig 1-3, Par 11, lens assembly) of claim 1.
Regarding claim 27, the combination of Kim in view of Chou teaches an electronic device (Chou, see at least Par 8, electronic device), comprising: the camera module (Chou, Fig 9C, auto-focusing mechanism 100) of claim 26; and an image sensor (Chou, imaging element 175) disposed on an image surface of the camera module (Chou, see at least Fig 1, element 175).
Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Kim US 2016/0178874 herein referred to as Kim in view of Chou US 2017/0023764 herein .
Regarding claim 28, the combination of Kim in view of Chou teaches the electronic device of claim 27 (Chou, see at least Par 8, electronic device).
The combination of Kim in view of Chou does not explicitly disclose wherein a pixel size of the image sensor is p, and the following condition is satisfied: 0.1 µm < p < 0.95 µm.
However, in a similar optical imaging endeavor, Lai teaches wherein a pixel size of the image sensor is p (see at least Par 35, pixels), and the following condition is satisfied: 0.1 µm < p < 0.95 µm (Par 35 describes a pixel size no larger than 1.12 micrometers which has been interpreted to be within the claimed range).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention was made to incorporate pixels as modified by Lai for the purpose of increasing the performance of the fields of view of an optical imaging system (Lai, Par 35).


Allowable Subject Matter
Claims 4, 5, 9, 11, 13-19, 21, 22, 24, and 25, are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: with respect to the allowable subject matter, none of the prior art either alone or .
Specifically, with respect to dependent claim 4, the prior art of Kim taken either singly or in combination with any other prior art fails to suggest such an imaging lens assembly including the specific arrangement:” wherein a recess depth of the annular recess structure parallel to the optical axis is s1, and the following condition is satisfied: s1 < 0.015 mm”.
Specifically, with respect to dependent claim 5, the prior art of Kim taken either singly or in combination with any other prior art fails to suggest such an imaging lens assembly including the specific arrangement:” wherein a recess depth of the annular recess structure parallel to the optical axis is s1, a recess depth of the first recess structure parallel to the optical axis is s2, and the following condition is satisfied: 0.005 mm < s1 + s2 < 0.035 mm”. Dependent claim 11 is allowable due to dependency on dependent claim 5.
Specifically, with respect to dependent claim 9, the prior art of Kim taken either singly or in combination with any other prior art fails to suggest such an imaging lens assembly including the specific arrangement:” wherein an outer diameter of the plastic barrel closest to an object end is ɸoo, and the following condition is satisfied:”1.05 mm < ɸoo < 3.05 mm”.
Specifically, with respect to dependent claim 13, the prior art of Kim taken either singly or in combination with any other prior art fails to suggest such an imaging lens assembly including the specific arrangement:” wherein a recess depth of the annular recess structure parallel to the optical axis is s1, and the following condition is Dependent claim 14 is allowable due to dependency on dependent claim 13.
Specifically, with respect to dependent claim 15, the prior art of Kim taken either singly or in combination with any other prior art fails to suggest such an imaging lens assembly including the specific arrangement:” wherein the recess depth of the annular recess structure parallel to the optical axis is s1, and the following condition is satisfied: s1 < 0.01 mm”.
Specifically, with respect to dependent claim 16, the prior art of Kim taken either singly or in combination with any other prior art fails to suggest such an imaging lens assembly including the specific arrangement:” wherein the object-side lens element further comprises: an annular recess structure located between the outer diameter surface and the conical-aligning surface, wherein a recess depth of the annular recess structure parallel to the optical axis is s1, and the following condition is satisfied: s1 < 0.015 mm”. Dependent claim 17 is allowable due to dependency on dependent claim 16.
Specifically, with respect to dependent claim 18, the prior art of Kim taken either singly or in combination with any other prior art fails to suggest such an imaging lens assembly including the specific arrangement:” wherein a recess depth of the annular recess structure parallel to the optical axis is s1, a recess depth of the first recess structure parallel to the optical axis is s2, and the following condition is satisfied: 0.005 mm < s1 + s2 < 0.035 mm”. Dependent claim 19 is allowable due to dependency on dependent claim 18.
Specifically, with respect to dependent claim 21, the prior art of Kim taken either singly or in combination with any other prior art fails to suggest such an imaging lens assembly including the specific arrangement:” wherein a recess depth of the annular recess structure parallel to the optical axis is s1, a recess depth of the first recess structure parallel to the optical axis is s2, and the following condition is satisfied: 0.005 mm < s1 + s2 < 0.02 mm”.
Specifically, with respect to dependent claim 22, the prior art of Kim taken either singly or in combination with any other prior art fails to suggest such an imaging lens assembly including the specific arrangement:” wherein a minimum radial distance between the position of the minimum diameter of the conical-aligning surface and the optical effective portion is L0, and the following condition is satisfied: 0.2 mm < L0”.
Specifically, with respect to dependent claim 24, the prior art of Kim taken either singly or in combination with any other prior art fails to suggest such an imaging lens assembly including the specific arrangement:” wherein an outer diameter of the plastic barrel closest to an object end is ɸoo, and the following condition is satisfied:”1.05 mm < ɸoo < 3.05 mm”.
Specifically, with respect to dependent claim 25, the prior art of Kim taken either singly or in combination with any other prior art fails to suggest such an imaging lens assembly including the specific arrangement:” wherein an angle between the conical-aligning surface and the optical axis is 8, and the following condition is satisfied: 2 degrees < θ < 30 degrees”.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Chou et al. (US 2017/0075109) and Lin et al. (US 2017/0131513) are cited to show lens modules in the art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARRIEF I BROOME whose telephone number is (571)272-3454.  The examiner can normally be reached on Monday-Friday 8am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/SHARRIEF I BROOME/           Examiner, Art Unit 2872